Scioto County, No. 2090. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Scioto County and as a claimed appeal as of right from said court. Appellant’s first request for an extension of time to file his memorandum in support of jurisdiction was granted by this court on March 23, 1994 and appellant’s memorandum in support of jurisdiction was due by April 18,1994. Appellant’s second request for an extension of time to file his memorandum in support of jurisdiction was denied by this court on April 20, 1994. Appellant’s third request for an extension of time to file his memorandum in support of jurisdiction was denied by this court on May 16,1994. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective May 31, 1994.